RESOLUCIÓN
El 5 de mayo de 2000 este Tribunal, mediante Opinión per curiam y sentencia, decretó la suspensión indefinida e inmediata del ejercicio de la abogacía y notaría del Ledo. José J. Rodríguez Bonhomme, por falta de pago de la cuota de colegiación al Colegio de Abogados. Un examen minu-cioso del expediente personal del licenciado Rodríguez Bon-homme refleja que al dorso de la sentencia se hizo constar que se notificaría por medio de un alguacil a dicho abogado.
A pesar de lo antes indicado, del Certificado de Diligen-ciamiento del Alguacil surge que el Alguacil Pedro Gierbo-lini no hizo entrega personal de copia del Mandamiento y de la Opinión per curiam y sentencia al licenciado Rodrí-guez Bonhomme. La entrega se la hizo al Sr. José J. Rodrí-guez Vázquez, hijo del licenciado Rodríguez Bonhomme. No consta en el expediente que el señor Rodríguez Vázquez estuviese autorizado para recibir dicho documento. Cabe señalar que el licenciado Rodríguez Bonhomme falleció el 4 de febrero de 2001.
De lo antes expuesto surge con meridiana claridad que el licenciado Rodríguez Bonhomme no fue debidamente no-tificado de su suspensión inmediata del ejercicio de la abo-gacía y notaría. También surge que debido a su falleci-miento no será posible el que se le notifique adecuadamente la determinación del Tribunal.
Debido a las circunstancias muy particulares de este caso, el Tribunal ordena que la queja presentada por el Colegio de Abogados contra el licenciado Rodríguez Bon-*306homme por falta de pago de la cuota de colegiación sea archivada.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina.
Los Jueces Asociados Señores Rebo-llo López y Hernández Denton no intervienen.
(Fdo.) Carmen E. Cruz Rivera

Secretaria del Tribunal Supremo Interina